DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tischler et al. (20140062316), Tischler hereinafter.
Regarding claim 11, Tischler discloses a light-emitting device, comprising: a first light-emitting module (150, ¶ [99], fig. 14), comprising a first substrate (165), and the first substrate (165) comprising a cavity (through-hole for via 930, ¶ [96]) and a first sidewall (first half sidewall of via through-hole); a second light-emitting module (150), comprising a second substrate (165), and the second substrate (165) comprising a second sidewall (second half sidewall of via through-hole) corresponding to the cavity and a first sidewall; a light-emitting component (130, ¶ [98], fig. 12) disposed on the first substrate (165); and a conductive layer (930), directly connected to the cavity and sidewalls, and electrically connected to the first light-emitting module (150) and the second light-emitting module (150).
Regarding claim 12, Tischler discloses that the first substrate (165) comprises a top surface (165T, hereinafter as denoted on the figure below) and a bottom surface (165B, hereinafter as denoted on the figure below) corresponding to the top surface (165T), and the conductive layer (930) is exposed (see fig. 14) on the top surface (165T) or under the bottom surface (165B).

    PNG
    media_image1.png
    215
    843
    media_image1.png
    Greyscale

Regarding claim 13, Tischler discloses a first circuit (110, ¶ [98], figs. 14 & 15) disposed on the top surface (165T) and adjacent to the cavity.
Regarding claim 14, Tischler discloses that the first circuit (110) is located at the position staggered with the first cavity (figs. 14 & 15).
Regarding claim 15, Tischler discloses a first circuit (110, ¶ [98], figs. 14 & 15) disposed on the top surface (165T) and a second circuit (910, ¶ [99]) disposed under the bottom surface (165B), and the first circuit (110) is electrically connected to the second circuit (910).
Regarding claim 16, Tischler discloses a first circuit (110, ¶ [98], figs. 14 & 15) disposed on the first substrate (165) and a second circuit (910, ¶ [99]) disposed on the second substrate (165), and wherein the first circuit (110) is electrically connected to the second circuit (910).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tischler et al. (20140062316), Tischler hereinafter.
Regarding claim 18, Tischler discloses the claim invention according to claim 11.
However, Tischler is silent about a protective layer covering and directly contacting with the light-emitting component, the first substrate, the second substrate, and the conductive layer. 
Meanwhile, Tischler discloses in ¶ [155] the encapsulation of some components of the light-emitting device.
It is considered within the capabilities of one skilled in the art to provide a protective layer covering and directly contacting with the light-emitting component, the first substrate, the second substrate, and the conductive layer as an obvious matter of design engineering since such modification would prevent debris form accumulating on the device causing a short-circuit hazard.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to provide a protective layer covering and directly contacting with the light-emitting component, the first substrate, the second substrate, and the conductive layer as an obvious matter of design engineering, in order to prevent short-circuit hazards.
Regarding claim 20, Tischler discloses that the first substrate (165) comprising a top surface (165T, hereinafter as denoted on the figure below) and a bottom surface (165B, hereinafter as denoted on the figure below), and wherein the light-emitting component (130) is disposed (see fig. 9A) on the top surface (165T) and a driving chip (140, ¶ [65], fig. 1B) so that the light-emitting component is controlled by the driving chip.

    PNG
    media_image1.png
    215
    843
    media_image1.png
    Greyscale

However, Tischler fails to exemplify that the driving chip is disposed under the bottom surface. 
It is considered within the capabilities of one skilled in the art to provide for the driving chip is disposed under the bottom surface as an obvious matter of design engineering since it has been held that rearranging parts of an invention involves only routine skill in the art and such modification would permit to increase the light-emitting component density at the top surface.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to provide for the driving chip is disposed under the bottom surface as an obvious matter of design engineering, in order to permit the increase on the light-emitting component density at the top surface.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to an insulation layer connected to the first sidewall and the second sidewall, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 2-10, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim.
Regarding claim 17, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 17, and specifically comprising the limitation directed to the cavity further comprises an inner surface and the inner surface is a non-smooth surface.
Regarding claim 19, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 19, and specifically comprising the limitation directed to an insulation layer connected to the first sidewall and the second sidewall, and wherein more than 80% of light emitted by the light-emitting component can pass through the insulation layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/           Examiner, Art Unit 2879                                                                                                                                                                                             
/ANNE M HINES/           Primary Examiner, Art Unit 2879